Citation Nr: 1729878	
Decision Date: 07/27/17    Archive Date: 08/04/17

DOCKET NO.  08-24 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Grzeczkowicz, Associate Counsel
INTRODUCTION

The Veteran served on active duty from June 1970 to December 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in St. Petersburg, Florida. 

The record reflects that in response to the Veteran's disagreement with June 2013 and August 2013 rating decisions, the Veteran was issued a statement of the case in January 2016 as to the issues of entitlement to higher initial ratings for bilateral upper extremity neuropathy and cataracts, and a statement of the case in October 2016 as to the issue of service connection for erectile dysfunction.  The record shows that neither the Veteran nor any representative thereafter submitted any communication suggesting and intention to appeal any of the referenced issues.  Accordingly, the Board will limit its review to the issue listed on the title page.

The Veteran testified at two Board hearings in this appeal, before two different Veterans Law Judges (VLJs).  The first hearing was held in July 2012, and the second hearing was held in January 2017.  Because two different VLJs held hearings in this appeal, the following decision will be reviewed and signed by a panel of three VLJs, which includes the VLJs who presided over the two Board hearings.  See 38 C.F.R. § 20.707 (2016).  Although the Veteran has not been afforded a hearing before the third VLJ with respect to this claim, the Board finds that remand for an additional hearing is not necessary because the claim is being allowed in full and does not result in prejudice to the Veteran.  See Arneson v. Shinseki, 24 Vet. App. 379 (2013). 


FINDING OF FACT

The Veteran is unable to obtain and maintain substantially gainful employment due to service-connected disabilities.  


CONCLUSION OF LAW

The criteria for a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist 

VA has certain notice and assistance obligations with respect to the instant appeal.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  Given the favorable outcome detailed below, an analysis of VA's fulfillment of those obligations is unnecessary.


II.  Law and Regulations

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated as totally disabled.  38 C.F.R. § 4.16. 

Substantially gainful employment is that employment that is ordinarily followed by the nondisabled to earn their livelihoods with earnings common to the particular occupation in the community where the veteran resides.  Moore v. Derwinski, 1 Vet. App. 356 (1991).  Marginal employment will not be considered substantially gainful employment.  38 C.F.R. § 4.16 (a).

A TDIU may be assigned, if the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it is ratable at 60 percent or more, and that if there are two or more such disabilities at least one is ratable at 40 percent or more and the combined rating is 70 percent or more.  38 C.F.R. § 4.16 (a).

The central inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19 (2016); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

III.  Factual Background

At a December 2005 VA endocrinologic examination, the Veteran reported that his usual occupation was as a bricklayer and that he was currently unemployed.  He reported that he had been retired since 2004 and that he was last employed in 2003.  The examiner reported that the Veteran's diabetes did not have any effect on his occupational activities.  

At a November 2007 endocrinologic examination, the examiner reported that the Veteran's diabetes did not have any effect on his occupation, as he was retired for the past year. 

In a January 2008 Affidavit, O.M., a former employer of the Veteran, stated that he personally witnessed the Veteran suffering on the job as a brick layer mason from low or high levels of blood sugar.  O.M. reported that when the Veteran's blood sugar became either too low or too high, he became disoriented and acted in an unsafe manner.  The Veteran's former employer noted that the Veteran was not permitted to work on scaffolding, and that on numerous occasions the Veteran was not given work or compensation for his work due to the nature and requirements of certain work jobs and the Veteran's limitations due to his diabetes.  O.M. stated that the Veteran's diabetes negatively affected his ability to work.  

In a February 2008 Affidavit, S.T., a former employer of the Veteran, stated that he witnessed the Veteran acting incoherently and in an unsafe manner at work on numerous occasions due to either low and or at times high levels of blood sugar.  S.T. noted that the Veteran was not permitted to work on scaffolding because of the safety hazard posed by his diabetes.  S.T.  indicated that the Veteran's diabetes negatively affected his ability to work.  

In a June 2008 statement, C.M. stated that the Veteran's diabetes negatively affected his ability to work.  C.M. reported that several of the Veteran's former bosses did not permit him to work alone on a jobsite or to work on a jobsite that involved scaffolding because of his diabetes.  

In a May 2009 Statement in Support of Claim, the Veteran reported that he had not been able to work in over a year as a brick mason. 

At a July 2009 Primary Care Office Visit, the Veteran complained of neuropathy.  The Veteran stated that he could no longer work due to his neuropathy because he was not able to use his fingers for fine motor movement or to use tools.  The Veteran reported numbness, tingling, burning and pain in his toes.  

On the Veteran's May 2010 Application for Increased Compensation Based on Unemployability, the Veteran reported that he last worked full-time as a mason in 2007.  The Veteran indicated that his highest education level was four years of high school. 

At a July 2012 Travel Board hearing, the Veteran stated that he worked as a mason.  The Veteran reported that his neuropathy in the upper and lower extremities prevented him from using his fingers and hands well and that he could not stand for any period of time.  The Veteran indicated that the last time he worked full-time was four or five years ago. 

In an August 2012 letter, Dr. I.A. stated that he had been treating the Veteran for diabetes mellitus and that it was his opinion that the Veteran would not be able to secure any type of employment.  

At a May 2013 VA endocrinologic examination, the examiner stated that the Veteran's diabetes did not impact his ability to work.  

At a May 2013 VA neurologic examination, the Veteran reported that he was retired and no longer working.  The examiner noted that the Veteran's diabetic peripheral neuropathy impacted his ability to work.  The examiner opined that the Veteran had mild neuropathy from diabetes mellitus which would not affect his employability.  The examiner noted that the Veteran had a long history of alcoholism, severe rheumatoid arthritis, and a vitamin B12 deficiency which could cause numbness and weakness and pain in all extremities which would interfere with his employability. 

At a December 2013 VA examination, the Veteran reported that he was retired and no longer working.  The examiner diagnosed the Veteran with bilateral peripheral neuropathy of the feet.  The examiner stated that the Veteran's bilateral peripheral neuropathy of the feet impacted his ability to work because he experienced decreased mobility and pain.  The examiner also diagnosed the Veteran with bilateral peripheral neuropathy of the hands, and concluded that the neuropathy impacted his ability to work because the Veteran experienced decreased manual dexterity and pain.  The examiner opined that the Veteran could not be employed in a physically demanding job.  The examiner stated that the Veteran would have difficulty in a physically demanding job because of his service connected disabilities but he would be employable in a sedentary job.  

At his January 2017 Board hearing, the Veteran testified that he worked as brick layer and that he had trouble balancing himself as he walked due to his neuropathy in the lower extremities.  He noted that he worked until 2007 and then tried unsuccessfully to return to work in 2011.  The Veteran reported that he was unable to carry anything heavy and that he passed out while on the job.  The Veteran indicated that he worked outside his entire life and that he had made attempts at indoor sedentary work but that the neuropathy in his fingers made using a computer difficult.  The Veteran noted that he was not permitted to hold a Class A or B license because of his insulin use.   




IV.  Analysis 

Service connection is in effect for diabetes mellitus type II with retinopathy and cataracts, rated as 40 percent disabling; for peripheral neuropathy of the right lower extremity, rated as 10 percent disabling; for peripheral neuropathy of the left lower extremity, rated as 10 percent disabling; for tinnitus, rated as 10 percent disabling; for peripheral neuropathy of the right upper extremity, rated as 10 percent disabling; for peripheral neuropathy of the left upper extremity, rated as 10 percent disabling; and for bilateral hearing loss evaluated as noncompensably disabling.  The Veteran's combined service-connected disability rating is 70 percent.  

From the above, the Veteran meets the schedular criteria for consideration of a TDIU under 38 C.F.R. § 4.16(a).  Consequently, the evidence must show that the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.

The Veteran asserts that his service-connected disabilities prevent him from engaging in substantially gainful employment.  Information concerning the Veteran's employment history indicates that he worked as a brick mason post-service, with no other training or occupational experience.  Information on the Veteran's education reveals that he obtained his G.E.D., with no further education or training.

On review of the record, the Board finds that entitlement to a TDIU is warranted.  The symptoms documented on VA examination as associated with the service-connected diabetes and neuropathies include numbness, tingling, burning, pain, and imbalance.  The evidence also shows that the Veteran's neuropathy and diabetes impeded his ability to work as a brick mason because he was unable to grip the tools, climb scaffolding, and maintain his blood sugar.  The Veteran's former employers confirm that the Veteran's diabetes and neuropathies in particular played a large role in limiting his ability to work.    

Resolving reasonable doubt in the Veteran's favor, the Board finds that the criteria for entitlement to TDIU have been met.  While the December 2005, November 2007, and May 2013 VA medical opinions weigh against the claim for entitlement to TDIU, there is competent and credible evidence which weighs in favor of the claim.  The December 2013 VA examiner found that the Veteran peripheral neuropathy of the feet and hands impacted his ability to work by causing decreased mobility, pain, and decreased manual dexterity.  The examiner opined that the Veteran could not be employed in a physically demanding job.  Moreover, in an August 2012 letter, Dr. I.A., the Veteran's treating physician for diabetes mellitus stated that it was his opinion that the Veteran would not be able to secure any type of employment.  

Additionally, a review of the Veteran's application for TDIU shows that he last worked in 2007 as a brick mason.  His TDIU application also shows that he had no training or education following his separation from service.  The Board is not convinced that the Veteran could obtain or maintain a sedentary occupation, given the absence of any training or experience in such an occupation.

In light of the Veteran's occupational background and the functional limitations described, the Board finds that the evidence is in equipoise as to whether the Veteran is unable to obtain and maintain substantially gainful employment in accordance with his background and education level as a result of combined symptoms of the service-connected disabilities.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that entitlement to TDIU is warranted.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).









	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to a TDIU is granted. 





			
	           THOMAS H. O'SHAY                                    KELLI A. KORDICH
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals




                         __________________________________________
JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


